


110 HR 1833 IH: To authorize the Secretary of the Interior to engage in a

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1833
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to engage in a
		  feasibility study relating to long-term water needs for the area served by the
		  Fryingpan-Arkansas Project, Colorado, and for other purposes.
	
	
		1.Feasibility study
			(a)StudyPursuant
			 to Federal reclamation law (the Act of June 7, 1902, and all Acts amendatory
			 thereof or supplementary thereto), the Secretary, acting through the Bureau of
			 Reclamation, is authorized to conduct a feasibility study to determine the most
			 feasible method of meeting the present and future water supply and related
			 storage requirements within the area served by the Fryingpan-Arkansas Project,
			 including the potential enlargement of Fryingpan-Arkansas facilities. The
			 feasibility study shall—
				(1)be
			 conducted consistent with the document titled Economic and Environmental
			 Principles and Guidelines for Water and Related Land Resources Implementation
			 Studies (United States Water Resources Council, 1983, United States
			 Government Printing Office), any subsequent modifications of that document, and
			 all applicable Federal statutes; and
				(2)include, but not
			 be limited to, an evaluation of existing and reasonably feasible and
			 practicable potential water supplies, uses, and management options as they
			 relate to meeting the document referred to in paragraph (1).
				(b)Submission of
			 studyThe Secretary shall submit the feasibility study authorized
			 by this section to the President and the President Pro Tempore of the Senate
			 and the Speaker of the House of Representatives.
			(c)Use of
			 fundsNo Federal funds shall be expended for the construction of
			 enlargements or any other alternative identified in the feasibility study
			 authorized by this section for which authority does not before the date of the
			 enactment of this Act, without further authorization by Congress.
			(d)Authorization of
			 appropriations; matching requirementThere is authorized to be
			 appropriated to the Secretary $4,000,000 to conduct the feasibility study
			 authorized by this section. All Federal funds made available to conduct that
			 study shall be matched in equal amount by non-Federal funds.
			(e)Limitation on
			 constructionNo construction
			 to enlarge the Fryingpan-Arkansas Project may be conducted until the studies
			 referred to in section 3 are completed.
			2.Secretary
			 authorized to follow original congressional intent of projectNot withstanding other provisions of law,
			 the Secretary shall not enter into any new contracts, contract extensions, or
			 contract renewals—
			(1)with entities for
			 use of excess capacity space in Fryingpan-Arkansas facilities to store water or
			 for use outside of the natural basins of the Arkansas or Colorado rivers;
			 or
			(2)that use the
			 Fryingpan-Arkansas facilities or water rights for beneficial use outside the
			 natural Basins of the Arkansas River or the Colorado River.
			3.State of Colorado
			 studies
			(a)In
			 generalThe Secretary of the Interior may provide financial
			 assistance to the State of Colorado, under the direction of the Governor of
			 that State, to conduct a study, or choose an appropriate organization such as
			 Colorado State University-Pueblo to conduct a study, to identify the cumulative
			 impacts of past, current, or proposed transfers of water from the Arkansas and
			 Colorado River basins to communities not located in the natural basins of the
			 Arkansas River or the Colorado River, and from agriculturally based communities
			 within the Arkansas River basin to expanding municipalities within the Arkansas
			 River basin.
			(b)Study
			 criteriaThe study authorized under this section shall evaluate
			 the following:
				(1)Environmental
			 impacts such as impacts on water quality and wildlife habitat, and water supply
			 both for human and environmental and recreational uses.
				(2)Social, cultural,
			 recreational and economic impacts, including any disproportionate impacts of
			 minority and/or low-income populations that result from actual or proposed
			 water exchanges, water trades, and out-of-basin transfers from the Arkansas
			 River basin and the Colorado River basin.
				(3)The financial
			 effects of water transfers out of the Arkansas River basin and the Colorado
			 River basin for the sending and receiving communities.
				(4)The impacts,
			 including cumulative effects, of proposed water supply and storage methods on
			 the area served by the Fryingpan-Arkansas Project and the natural basins of the
			 Arkansas River and the Colorado River within Colorado that may be impacted by
			 the implementation of such water supply and storage methods, taking into
			 account the hydrologic conditions during the period from 1982 to the date the
			 study is conducted.
				(5)The impacts of return and exchange flows in
			 the Fountain Creek due to proposed and past transfers and exchanges of water
			 from the Arkansas River to municipalities and entities, including the
			 municipality of Colorado Springs, including but not limited to—
					(A)the effects on
			 water quality and flood potential; and
					(B)mitigation
			 alternatives for identified impacts, including flood control storage facilities
			 on the Fountain Creek.
					(6)Any effect to stream flows in the Roaring
			 Fork River due to any expansions of the Fryingpan-Arkansas facilities.
				(7)Feasible options
			 to resolve or mitigate the impacts and effects evaluated in the study.
				(c)Submission of
			 reportAs a condition of assistance under the section, the
			 Governor of Colorado shall submit a report of the results of the study funded
			 under this section to the President and the President Pro Tempore of the United
			 States Senate and the Speaker of the United States House of Representatives
			 upon completion of the study.
			(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $10,000,000 to carry out this section.
			4.Colorado river
			 basin protection
			(a)Use of water
			 storage capacityAny excess water storage capacity of the
			 Fryingpan-Arkansas Project to divert, store, impound, pump, exchange, or convey
			 nonproject water made available under contracts shall not be used so as to
			 increase diversion of nonproject water from the natural basin of the Colorado
			 River within Colorado into another river basin for delivery or storage
			 unless—
				(1)the diversion is the subject of a decree
			 entered before the date of the enactment of this Act for which no new
			 infrastructure or legal approvals are necessary to divert the water out of the
			 natural basin of the Colorado River;
				(2)the diversion is
			 the subject of an agreement in existence on the date of the enactment of this
			 Act, contemplating additional diversions diverted through or stored in the
			 facilities studied by this Act, between the beneficiary of such transbasin
			 diversion and the water conservation district, as defined under Colorado law,
			 from within whose boundaries the waters are proposed for diversion;
				(3)the diversion is
			 the subject of an intergovernmental agreement or other contractual arrangement
			 executed after the date of the enactment of this Act, between the beneficiary
			 of such transbasin diversion and the water conservation district, as defined
			 under Colorado law, from within whose boundaries the waters are proposed for
			 diversion; or
				(4)the beneficiary of
			 such transbasin diversion provides compensatory storage or alternate water
			 supply in an amount equal to the quantity diverted out of the basin for the
			 benefit of the water conservation district, as defined under Colorado law, from
			 within whose boundaries the waters are proposed for diversion.
				(b)Submission of
			 agreements requiredPrior to executing any agreement or
			 arrangement for provision of compensatory storage or alternative water supply
			 that allows for increased diversions of nonproject water as described in
			 subsection (a), the parties to such agreements or arrangements shall submit the
			 agreement or arrangement to the Secretary of the Interior, who, within 30 days,
			 shall submit such agreement or arrangement to the President Pro Tempore of the
			 Senate and the Speaker of the House of Representatives for a period of not less
			 than 60 days.
			(c)No
			 precedentThis section shall not be considered as precedent for
			 any other congressionally authorized project.
			5.Contracts with
			 in-basin entitiesThe
			 Secretary of the Interior is authorized to enter into contracts with an entity,
			 private or public, for the use of excess capacity in the Fryingpan-Arkansas
			 Project for the purpose of diverting, storing, impounding, pumping, exchanging,
			 or conveying nonproject water for irrigation, domestic, municipal and
			 industrial, or any other beneficial purpose within the natural basin of the
			 Arkansas River within Colorado.
		
